     Case 2:19-cv-00164-DSF-JC Document 23-1 Filed 03/19/19 Page 1 of 3 Page ID #:208




 1    Jon B. Fougner (State Bar No. 314097)
      Email: jon@fougnerlaw.com
 2    600 California Street, 11th Fl.
 3    San Francisco, California 94108
      Telephone: (415) 577-5829
 4    Facsimile: (206) 338-0783
 5
 6    One of the Attorneys for Plaintiff Terry
      Fabricant and the Proposed Class
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11    TERRY FABRICANT, individually              Case No. 2:19-cv-00164-DSF-JC
12    and on behalf of all others similarly
13    situated,                                  DECLARATION OF JON B.
                                                 FOUGNER IN SUPPORT OF
14                       Plaintiff,              MOTION TO COMPEL
15                                               DEFENDANT’S ATTENDANCE AT
            v.
                                                 RULE 26(F) CONFERENCE
16
17    GOLDWATER BANK, N.A. a/k/a                 DISCOVERY MATTER
      “GOLDWATER BANK, N.A. INC.”
18    a/k/a “GOLDWATER BANK, N.A.                Date: April 16, 2019
19    INCORPORATED,”                             Time: 9:30 a.m.
20                                               Judge: Hon. Jacqueline Chooljian
                                                 Location: 255 E. Temple St., Los
21                       Defendant.
                                                 Angeles, CA 90012, Courtroom 750,
22                                               7th Fl.
23                                               Complaint Filed: January 8, 2019
24                                               Discovery Cutoff: Not Set
                                                 Pretrial Conference: Not Set
25
                                                 Trial: Not Set
26
27
28
                                         -1-
               DECL. JON B. FOUGNER SUPP. MOT. COMPEL ATTENDANCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23-1 Filed 03/19/19 Page 2 of 3 Page ID #:209




 1          I, Jon B. Fougner, declare under penalty of perjury:
 2          1.      I am over 18 years of age.
 3          2.      I am co-counsel to the plaintiff in this action.
 4          3.      I make this declaration from personal knowledge. If called to testify
 5    about it, I would do so competently.
 6          4.      The references herein to actions by the parties generally refer to
 7    actions by counsel on the respective party’s behalf.
 8          5.      On February 10, 2019, Defendant proposed in writing February 19 for
 9    the conference mandated by Federal Rule of Civil Procedure 26(f).
10          6.      On February 10, Plaintiff agreed in writing to Defendant’s proposal.
11          7.      On February 19, Defendant refused to attend or reschedule the
12    conference.
13          8.      On February 21, Plaintiff sent Defendant an email regarding
14    Defendant’s refusal with the subject line “Fabricant v. Goldwater Bank - L.R. 37-1
15    Letter re 26(f) Conference.”
16          9.      The email attached a PDF entitled “2019_02_21 L.R. 37-1 Letter to S.
17    Wagner re 26(f) Conference.”
18          10.     On February 27, Defendant replied, offering March 1 to meet and
19    confer.
20          11.     On March 1, the parties met and conferred.
21          12.     On March 4, Plaintiff sent Defendant Plaintiff’s portion of a joint
22    stipulation regarding Defendant’s refusal to participate in a Rule 26(f) conference.
23          13.     On March 8, Defendant replied, now contending that Local “Rule 37-
24    1 is not applicable to a motion to compel attendance at a pre-trial conference” and
25    declining to participate in the joint stipulation.
26          14.     I never received Defendant’s portion of the joint stipulation.
27
28          I declare under penalty of perjury, as provided by the laws of the United
                                         -2-
               DECL. JON B. FOUGNER SUPP. MOT. COMPEL ATTENDANCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23-1 Filed 03/19/19 Page 3 of 3 Page ID #:210




 1    States, 28 U.S.C. § 1746, that the foregoing is true and correct and that this
 2    declaration was executed on March 12, 2019.
 3
 4
 5                                     By:    s/ Jon Fougner
                                              E-mail: Jon@FougnerLaw.com
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -3-
               DECL. JON B. FOUGNER SUPP. MOT. COMPEL ATTENDANCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
